Case 2:19-cv-05199-SJF-AYS Document 5-1 Filed 09/16/19 Page 1 of 1 PageID #: 28


                                GILBERT LAW GROUP
                                 ________________

 425 BROADHOLLOW ROAD, SUITE 405                             HEGILBERT@gilbertlegal.net
 MELVILLE, NY 11747-4701                                       WEBSITE: gilbertlegal.net
 631.630.0100                                                        FAX: 631.630.0101




                         BY EMAIL AND FIRST CLASS MAIL

                                              September 16, 2019

Catherine R. Flickinger, Esq.
General Counsel, NYIT
Tower House, Room: B13
Old Westbury

          Re: Elijah Schimkewitsch v. New York Institute of Technology
              2:19-cv-05199-SJF-AYS

Dear Ms. Flickinger:

        This firm represents the Plaintiff Elijah Schimkewitsch in the above-referenced
matter in the Eastern District of New York. Kindly review the attached self-explanatory
notice.

       Should you have any questions, please call.

                                              Very truly yours,

                                              GILBERT LAW GROUP




                                              HOWARD E. GILBERT

HEG/dv
Enc.
